DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on May 23rd, 2022 is acknowledged.  By this amendment, claim 1 have been amended and claims 6-10, 12, and 15 have been cancelled.  Accordingly, claims 1-5, 11, 13, 14, and 16-28 are currently pending in this application and claims 1 and 13 are in independent form.
					Allowable Subject Matter
Claims 1-5, 11, 13, 14, and 16-28 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on May 23rd, 2022 (see Applicant’s remarks on page 8, line 4 to page 9, line 10), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a sacrificial layer disposed on the optically-cured dielectric layer, extending into the openings of the optically-cured dielectric layer and covering the block layers, wherein a thickness of the sacrificial layer is larger than a thickness of the optically-cured dielectric layer", as recited in independent claim 1.
Claims 2-5, 11, 21-25 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Claims 13, 14, 16-20, and 26-28 are allowed for the same reason as set forth in paragraphs 10 and 11 of the office action that mailed on March 08th, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892